Opinion of the Court by
Judge Williams:
As was decided by this court in Cahills vs. Cahills’ Adm., 1 Met., 333, the court can only allow the attorney, for the nonresident defendant, a fee to be taxed as cost when the services are rendered solely as an officer of the court and by virtue of the court’s appointment, and not when the services are rendered by reason of a private employment by the defendant constructively summoned, and this notwithstanding the court may have appointed the attorney so employed, which should not be done when it is made known to the court he has an employed attorney. It was therefore erroneous in this case to allow $135 to be taxed as costs to Squire Turner for his services, which, though however reasonable, can only be recovered by suit from Peacock, because he had employed him. This being the only question, the judgment as to it is reversed.